FILED
                             NOT FOR PUBLICATION                             JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WAYNE CHUNG, M.D.,                               No. 09-17607

               Plaintiff - Appellant,            D.C. No. 3:09-cv-02615-MHP

  v.
                                                 MEMORANDUM *
BARBARA JOHNSTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Wayne Chung, M.D., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising from the suspension and probation

of his medical license by the Medical Board of California. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1072 (9th Cir. 2005) (failure to state a claim); Olsen v. Idaho State Bd. of Med.,

363 F.3d 916, 922 (9th Cir. 2004) (immunity). We may affirm on any ground

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

       Dismissal of Chung’s federal constitutional claims was proper on the basis

of absolute immunity. See Olsen, 363 F.3d at 926 (state medical board members,

professional staff, and counsel “function in a sufficiently judicial and prosecutorial

capacity to entitle them to absolute immunity”); Paine v. City of Lompoc, 265 F.3d

975, 980 (9th Cir. 2001) (witnesses are entitled to absolute immunity for their

testimony in judicial proceedings).

       To the extent that defendants’ alleged conduct is not protected by absolute

immunity, the district court properly dismissed Chung’s action because Chung

failed to allege sufficient facts to state a plausible claim for relief. See Ashcroft v.

Iqbal, 129 S.Ct. 1937, 1949 (2009) (“[A] complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

(citation and internal quotation marks omitted)); see also Saucier v. Katz, 533 U.S.

194, 201 (2001) (defendants are entitled to qualified immunity for conduct that

does not violate a clearly-established constitutional right).

       Chung’s remaining contentions are unpersuasive.


                                             2                                         09-17607
      We do not consider Chung’s documents and facts that were not presented to

the district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                    09-17607